Exhibit 10.5

REGALWOOD GLOBAL ENERGY LTD.

1001 Pennsylvania Avenue N.W.

Suite 220 South

Washington, D.C. 20004

December 5, 2017

CIEP Sponsor Ltd.

c/o The Carlyle Group

1001 Pennsylvania Avenue N.W.

Suite 220 South

Washington, D.C. 20004

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Regalwood Global Energy Ltd. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), CIEP Sponsor Ltd. shall make available to the Company certain office
space and administrative and support services as may be required by the Company
from time to time, situated at 1001 Pennsylvania Avenue N.W., Suite 220 South,
Washington, D.C. 20004 (or any successor location). In exchange therefore, the
Company shall pay CIEP Sponsor Ltd. a sum not to exceed $20,000 per month,
respectively, on the Effective Date and continuing monthly thereafter until the
Termination Date. CIEP Sponsor Ltd. hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

Very truly yours,

 

REGALWOOD GLOBAL ENERGY LTD. By:  

/s/ Kevin R. Gasque

Name:   Kevin R. Gasque Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY: CIEP SPONSOR LTD. By:  

/s/ Kevin R. Gasque

  Name: Kevin R. Gasque   Title: Director